Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s  amendment filed on 12/29/2020
Claims 1-30 have been submitted for examination
Claims1-30 have been allowed
Claim Rejections - 35 USC § 112
1.	The rejection of claims 1, 6, 11, 16, 21 and 26 under 35 U.S.C. 112(a) has been withdrawn. The Applicant has amended the claims 1, 6, 11, 16, 21 and 26 to clearly recite features as disclosed in the specification. See the Applicant’s response filed on 12/9/2020.
Claim Rejections – ODP 
2.	The rejection of claims 1-30 under ODP has been withdrawn. The Applicant has amended the claims 1-30 to overcome ODP. See the Applicant’s response filed on 12/9/2020.
Allowable Subject Matter
3.	Claims 1- 30 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to data processing with structured LDPC codes. Obtaining a code block size for structured LDPC coding; determining a coding expansion factor z based on at least one of the code block size, a parameter kb of a basic check matrix, a positive integer value p or the basic check matrix having mb rows and nb columns; and encoding a data sequence to be encoded, or decoding a data sequence to be decoded, based on the basic check matrix and the coding expansion factor. 


40 
The prior art of record for example Kirshenbaum  teaches generating location-based read voltage offsets in a data storage device. Optimal read voltage thresholds vary across memory elements of a device. However, data storage devices are often limited in the number of read voltage thresholds that can be maintained in the device. Thus, it may not be possible to maintain optimal read voltage parameters for each memory element within a device. The systems and methods described herein provide for increased accuracy of read voltage thresholds when applied to memory elements within a specific location in a device, by enabling the use of location-based read voltage offsets, depending on a relative location of the memory element being read from. The read voltage offsets can be determined based on application of a neural network to data regarding optimal read voltage thresholds determined from at least a sample of memory elements in a device.

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 21 (allowable features are emphasized) :  
“A method for wireless communication, comprising: determining a code block size for Low Density Parity Check (LDPC) coding; determining a coding expansion factor Z from a set of coding expansion factors based on the code block size and a parameter kb associated with a basic check matrix, wherein the parameter kb and the coding expansion factor Z are integers larger than 1; encoding a data sequence based on the basic check matrix and the coding expansion factor Z; and transmitting a subset of the encoded data sequence, wherein q*Z bits of the encoded data sequence corresponding to q columns of the basic matrix are not transmitted, q being a positive integer.”.

	Claims 6, 11, 16, 21 and 26 have allowable limitations similar to claim 1.
	Claims 7-10 depend from claim 6, are also allowable.
	Claims 12-15 depend from claim 11, are also allowable.
	Claims 17-20 depend from claim 16, are also allowable.
	Claims 22-25 depend from claim 21 are also allowable.
Claims 27-30 depend from claim 26 are also allowable.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112